37 F.3d 1496NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Eddie Lavon McNEILL, Defendant-Appellant.
No. 94-5169.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Oct. 20, 1994.

Appeal from the United States District Court for the District of South Carolina, at Florence.  Joseph F. Anderson, Jr., District Judge.  (CR-92-487)
Parks N. Small, Federal Public Defender, Columbia, SC, for Appellant.
J. Preston Strom, Jr., U.S. Atty., Alfred W. Bethea, Jr., Asst. U.S. Atty., Florence, SC, for Appellee.
D.S.C.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Eddie Lavon McNeill entered a guilty plea to one count of bank robbery, 18 U.S.C.A. Sec. 2113(a) (West Supp.1994).  He was sentenced to a term of 151 months as a career offender.  United States Sentencing Commission, Guidelines Manual, Sec. 4B1.1 (Nov.1993).  He appeals his sentence.  McNeill's attorney has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), questioning the career offender sentence, but indicating that in his view there are no meritorious issues for appeal.  McNeill has been notified of his right to file a supplemental brief, but has not done so.


2
McNeill was correctly sentenced as a career offender.  He was over age eighteen at the time of the bank robbery.  The instant offense was a crime of violence because McNeill's demand note threatened use of a gun.   United States v. Davis, 915 F.2d 132, 133 (4th Cir.1990).  He had two prior felony convictions for breaking and entering a dwelling, which were crimes of violence.  USSG Sec. 4B1.2, comment.  (n.2);   United States v. Raynor, 939 F.2d 191, 195-96 (4th Cir.1991).  As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We conclude that there are no nonfrivolous grounds for appeal.  We therefore affirm the conviction and sentence.


3
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A (West 1985 & Supp.1994)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.  We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.

AFFIRMED